I concur in the judgment. If it were shown that the by-laws of the association limited the beneficiaries to those having an insurable interest in the life of the member, a different question would be presented. But no such showing is made, and the finding of the court is to the effect that the certificate was duly issued in accordance with the constitution and by-laws. The provision limiting the beneficiaries of a policy to those having an interest in the life of the insured is primarily designed to protect the insurance company, and may therefore be waived by it, as was done in this case, by its payment of the money into court.